Citation Nr: 0607614	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-10 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for peptic ulcer 
disease, secondary to medication prescribed for service-
connected residuals of an injury to the left index finger.

3.  Entitlement to an increased initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
September 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2003 and July 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that awarded noncompensable service 
connection for bilateral hearing loss, denied his claim for 
service connection for a skin condition (intertrigo of the 
groin), and denied his claim for service connection for 
peptic ulcer disease, secondary to medication prescribed for 
service-connected residuals of an injury to the left index 
finger.  By a July 2005 rating decision, the disability 
rating for the veteran's bilateral hearing loss was increased 
to 20 percent disabling.  In January 2006, the veteran 
testified before the Board at a hearing that was held at the 
RO.

The issues of entitlement to service connection for peptic 
ulcer disease, secondary to medication prescribed for a 
service-connected residuals of an injury to the left index 
finger, and entitlement to an increased initial rating for 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below, and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's current skin condition (intertrigo of the 
groin) began many years after service and the medical 
evidence of record does not show that the veteran has a 
permanent skin condition that was caused by his military 
service.  


CONCLUSION OF LAW

The veteran's current skin condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The veteran says that he first received treatment for his 
current skin condition, which he describes as "jock itch," 
in service.  The veteran's service medical records, however, 
are negative for complaints, treatment or diagnosis of any 
skin condition, including jock itch.  The Board therefore 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current skin condition.  38 C.F.R. § 3.303(b).  The veteran 
has stated that following service, he continued to experience 
"jock itch," but that he largely self-medicated.  The first 
clinical evidence of treatment for a skin condition is dated 
in October 2003, approximately 54 years after discharge, when 
the veteran sought treatment from VA.  At that time, the 
veteran reported that he had had an itchy rash in his groin 
since 1945.  He stated that in the past he had had a similar 
rash on the abdominal pannus and in the axillae.  Physical 
examination revealed erythemic linear patches in the inguinal 
creases, with some hyperpigmentation.  The assessment was 
intertrigo, with probable periodic exacerbation with candida.  
The veteran was educated regarding the chronic nature of his 
condition and the need to keep his skin clean and dry.  
Treatment records dated from October 2003 to January 2004 
show continued treatment for skin rashes.  At no time did any 
examiner make any link or nexus between the veteran's skin 
rashes and his service.

The veteran underwent VA examination of the skin in May 2003.  
The veteran complained of a skin rash in the groin that began 
during service.  He stated that following service, he treated 
himself with over-the-counter medications, which helped to 
some degree, but the rash continued to come and go.  The 
veteran's major complaint was pruritus, which he stated was 
worse at night and during the fall.  He denied any systemic 
symptoms.  Mild erythema and fissuring of the crural folds 
were noted on physical examination.  The assessment was 
intertrigo of the groin.  The examiner did not relate this 
condition to the veteran's period of active service.
The veteran's service medical records are negative for any 
treatment relating to a skin disorder and at his September 
1949 separation examination his skin was found to be normal.  
With regard to post-service medical evidence, the first post-
service clinical evidence of any skin condition was in 2003, 
approximately 54 years after service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's skin 
condition.  

In recent statements in support of his claim, in testimony, 
and in reporting history to examiners, the veteran has 
attributed the onset of his current skin condition to 
service; however, as a layperson, the veteran is not 
competent to provide a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  

The veteran also alleges continuity of symptomatology since 
service, but his statements are not supported by the evidence 
of record.  The evidence as a whole shows no continuity of 
symptomatology of a skin condition since service.  38 C.F.R. 
§ 3.303(b) (2004); Mense v. Derwinski, 1 Vet. App. 354 
(1991).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, the Board concludes that a skin condition was not 
incurred in or aggravated by service, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in October 2002, 
April 2003, and April 2004; a rating decision in September 
2003; a statement of the case in February 2004; and 
supplemental statements of the case in July 2004 and July 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for a skin condition is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for peptic ulcer 
disease, secondary to medication prescribed for service-
connected residuals of an injury to the left index finger, 
and for an increased initial rating for bilateral hearing 
loss.





Additional VA records are outstanding.  In his January 2006 
hearing before the Board, the veteran testified that 
approximately three weeks prior to the date of the hearing, 
he had undergone an additional VA audiological examination, 
which demonstrated an increase in the severity of his 
bilateral hearing loss.  While an audiological report dated 
in October 2005 has been submitted to the Board with an 
appropriate waiver of consideration by the RO in the first 
instance, this does not appear to be the record referred to 
by the veteran because of the date and because of the finding 
that his hearing condition had not increased in severity.  VA 
should obtain the examination to which the veteran referred, 
or confirm that the report submitted is the one to which he 
referred.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  In 
this regard, a search for VA treatment records relating to 
bilateral hearing loss dated after February 2005 should also 
be conducted.

With regard to the claim for service connection for peptic 
ulcer disease, secondary to medication prescribed for 
service-connected residuals of an injury to the left index 
finger, the VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record: (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The veteran has claimed that he is entitled to service 
connection for stomach ulcers, secondary to medications 
prescribed for his service-connected left index finger.  
Specifically, the veteran has claimed that use of Naproxen 
resulted in his current ulcer disease.  In support of this 
claim, the veteran submitted a January 2005 letter from his 
private physician, Alan S. Gellerstein, M.D., which stated 
that the veteran was currently under his care for peptic 
ulcer disease.  Dr. Gellerstein indicated that he felt the 
veteran's medication history was significant in the 
development of this disease, in that he had been prescribed 
Naproxen and Celebrex for the management of degenerative 
joint disease.  Dr. Gellerstein stated that both of these 
medications are known to exacerbate gastrointestinal disease.  
Dr. Gellerstein therefore opined that it was likely that the 
use of Naproxen contributed to the veteran's symptoms and 
exacerbated any underlying gastrointestinal disease.

A review of the record reflects that the veteran was 
prescribed both Celebrex and Naproxen.  Celebrex was first 
prescribed for the veteran's service-connected left index 
finger in April 2002, by Arthur H. Tiger, M.D., a private 
physician.  The veteran had previously been prescribed 
Celebrex for left shoulder pain in September 1999.  Because 
the Celebrex was found to alleviate his finger pain, he was 
later given a prescription specifically for his finger.  In 
May 2002, the veteran sought to obtain a prescription for 
Celebrex from VA.  Due to a heart condition, however, the 
veteran's request was refused.  It is unclear from the 
records whether an alternative medication, such as Naproxen, 
was prescribed.  As noted above, the veteran has been 
prescribed Naproxen.  It is unclear from the record, however, 
why exactly Naproxen was prescribed.  That is to say, whether 
it was prescribed for his service-connected left index 
finger, or for something else.  In order for the veteran to 
be eligible for secondary service connection due to use of 
Naproxen, the Naproxen must have been prescribed for his 
service-connected index finger.  The Board finds that 
clarification of this question is necessary in order to 
fairly adjudicate the merits of the veteran's claim.  In this 
regard, the veteran submitted prescription notes with an 
appropriate waiver of consideration by the first instance, 
however, the prescription notes do not resolve the issue of 
why the Naproxen was prescribed.

The record reflects that the veteran has been diagnosed with, 
and is receiving treatment for both gastroesophageal reflux 
disease (GERD) and peptic ulcer disease.  In this case, no VA 
opinion has yet been rendered as to whether the veteran's 
gastrointestinal disorders are related to his use of 
medication prescribed for his service-connected index finger 
disability.  The Board finds that an examination and opinion 
as to whether the veteran's current gastrointestinal 
problems, including GERD and peptic ulcer disease are related 
to the use of medications prescribed for his service-
connected finger disability are necessary in order to fairly 
decide the merits of the veteran's claim.  38 C.F.R. 
§ 3.159(c)(4).



Accordingly, the claims are REMANDED for the following 
actions:

1.  Obtain all of the veteran's medical 
records from the Lyon's VAMC in New 
Jersey from February 2005 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if the records are not 
available.

2.  Schedule the veteran for a VA 
gastroenterological examination for the 
purpose of ascertaining the etiology of 
his gastroenterological disorders, 
including, but not limited to, GERD and 
peptic ulcer disease.  The examiner 
must specifically indicate for what 
disorder the veteran was likely 
prescribed Naproxen.  Any further 
indicated studies must also be 
conducted.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or a greater that any 
gastroenterological or gastroesophageal 
disorder which may be diagnosed is 
causally or etiologically related to 
the medication prescribed for the 
veteran's service-connected finger 
disability.  Any opinion expressed by 
the examiner must be accompanied by a 
complete rationale.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for peptic ulcer 
disease, secondary to medication 
prescribed for a service-connected 
residuals of an injury to the left 
index finger, and for an increased 
initial rating for bilateral hearing 
loss.  If further action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


